       Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 1 of 24




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


WAYNE JOSEPH, SCOTT DENLEY,                Civil Case No.: 1:20-cv-05776-AT
ANTHONY BARBATO, BRYAN WALSH,
LATORIA BOSLEY, DARNELL
EASON, CERRONE DANZY, WORRELL
FRANCIS, LORENZO THOUSAND,
EDWIN COLLAZO, JR., RICARDO CRUZ,
JR., and JASON VASQUEZ, on behalf of all
persons similarly situated,

                          Plaintiffs,

                v.

METROPOLITAN TRANSPORTATION
AUTHORITY and TRIBOROUGH
BRIDGE AND TUNNEL AUTHORITY,

                          Defendants.




JEFFREY MERCADO, TYRONE                    Civil Case No.: 1:20-cv-06533-AT
PRINGLE, ADAM ROMAN, KEVIN
KNOIS, and EDWARD KALANZ,
on behalf of all persons similarly
situated,

                          Plaintiffs,

                v.

METROPOLITAN TRANSPORTATION
AUTHORITY and TRIBOROUGH
BRIDGE AND TUNNEL AUTHORITY,

                          Defendants.



   MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO
 CONSOLIDATE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 42(a)
               Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 2 of 24




                                                   TABLE OF CONTENTS

                                                                                                                                     Page

PRELIMINARY STATEMENT .................................................................................................... 1

BACKGROUND ............................................................................................................................ 4

          A.         Joseph, et al. v. Metropolitan Transportation Authority, et al. .............................. 4
          B.         Mercado, et. al. v. Metropolitan Transportation Authority, et al. .......................... 5
          C.         Procedural Posture .................................................................................................. 6

ARGUMENT .................................................................................................................................. 7

I.        THE COURT SHOULD EXERCISE ITS DISCRETION TO CONSOLIDATE
          JOSEPH AND MERCADO. ............................................................................................... 7
          A.         Mercado and Joseph present common questions of law and fact. .......................... 8
          B.         Consolidating Joseph and Mercado Will Enhance Trial Court Efficiency
                     and Save Judicial Economy. ................................................................................. 12
          C.         Consolidation is Appropriate to Avoid Conditional Certification of Two
                     Identical Collective Actions and Issuance of Two Notices to the Same
                     Group of Putative Opt-Ins. .................................................................................... 13
          D.         Consolidation Should Be Granted Because It Will Not Prejudice Any
                     Plaintiff or Member of the Putative FLSA Collective. ......................................... 15
II.       THE COURT SHOULD ORDER THE FILING OF A CONSOLIDATED
          COMPLAINT. .................................................................................................................. 17

CONCLUSION ............................................................................................................................. 20




                                                                      i
             Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 3 of 24




                                             TABLE OF AUTHORITIES

                                                                                                                           Page(s)

CASES

Akins v. Worley Catastrophe Response, LLC,
   921 F. Supp. 2d 593 (E.D. La. 2013) .......................................................................................14

Barnett v. City of San Jose,
   No. 18-CV-01383-JD, 2020 WL 4193323 (N.D. Cal. July 21, 2020) .....................................19

Brown v. Jacob Transp., LLC,
   2017 WL 7725268 (D. Nev. Sept. 28, 2017) ...........................................................................15

Brunner v. Jimmy John’s, LLC,
   No. 14 C 5509, 2016 WL 7232560 (N.D. Ill. Jan. 14, 2016) ..................................................15

Burns v. Cty. of Nassau,
   337 F. Supp. 3d 210 (E.D.N.Y. 2018) .....................................................................................18

Cole v. Schenley Indus., Inc.,
   563 F.2d 35 (2d Cir. 1977).......................................................................................................17

Coultrip v. Pfizer, Inc.,
   2011 WL 1219365 (S.D.N.Y. Mar. 24, 2011) .........................................................................12

Darezzo v. 200 Ninth Rest. LLC,
   2015 WL 195852 (S.D.N.Y. Jan. 14, 2015) ..............................................................................9

Garber v. Randell,
   477 F.2d 711 (2d Cir. 1973)...............................................................................................17, 18

Hoffman v. Ighodaro,
   16 Civ. 0155 (LAK) (JCF), 16 Civ. 4380 (LAK) (JCF), 2016 WL 5812666
   (S.D.N.Y. Sept. 28, 2016) ........................................................................................8, 10, 11, 13

Johnson v. Celotex Corp.,
   899 F.2d 1281 (2d Cir. 1990).....................................................................................................7

Joseph, et al. v. MTA, et al.,
   Case No. 1:20-cv-5776 (AT) (KF).............................................................................................1

Katz v. Realty Equities Corp. of New York,
   521 F.2d 1354 (2d Cir. 1975)...................................................................................................18

MacAlister v. Guterma,
  263 F.2d 65 (2d Cir. 1958).......................................................................................................17



                                                                  ii
              Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 4 of 24




Manning v. Boston Med. Ctr. Corp.,
  725 F.3d 34 (1st Cir. 2013) ......................................................................................................19

Mercado, et. al. v. MTA, et. al,
   Case No. 1:20-cv-06533 (AT) (KF)...........................................................................................1

Naula v. Rite Aid of New York,
   2010 WL 2399364 (S.D.N.Y. Mar. 23, 2010) ...................................................................13, 16

Schucker v. Flowers Foods, Inc.,
   No. 16-CV-3439 (KMK), 2017 WL 3668847 (S.D.N.Y. Aug. 24, 2017) ...............................14

Senne et al. v. Office of the Commissioner of Baseball, et al.,
   No. 3:14-cv-00608-JCS, Dkt. 235 (N.D. Cal. Oct. 10, 2014)..................................................19

TBC Consoles, Inc. v. Forecast Consoles, Inc.,
  2008 WL 3919197 (S.D.N.Y. Aug. 22, 2008) .....................................................................9, 10

Varghese v. JP Morgan Chase & Co.,
   2016 WL 4718413 (S.D.N.Y. Sept. 9, 2016)...........................................................9, 10, 12, 14

STATUTES AND OTHER AUTHORITIES

29 U.S.C. § 201 et seq......................................................................................................................4

29 U.S.C. § 216(b). ....................................................................................................................1, 13

Fed. R. Civ. P. 42(a) .............................................................................................................. passim




                                                                    iii
          Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 5 of 24




                               PRELIMINARY STATEMENT

       Defendants Metropolitan Transportation Authority (“MTA”) and Triborough Bridge and

Tunnel Authority (“TBTA”) respectfully request that this Court consolidate for all purposes the

related cases, Joseph, et al. v. MTA, et al., Case No. 1:20-cv-5776 (AT) (KF) (“Joseph”) and

Mercado, et. al. v. MTA, et. al, Case No. 1:20-cv-06533 (AT) (KF) (“Mercado”) pursuant to

Federal Rule of Civil Procedure (“Rule”) 42(a). The Joseph and Mercado wage-and-hour cases

brought under the Fair Labor Standards Act (“FLSA”) against MTA and TBTA (collectively,

“Defendants”)—commenced just weeks apart in the same District—have been deemed related by

this Court, and now should be consolidated because the two cases involve common questions of

law and fact. See Fed. R. Civ. P. 42(a)(2). Joseph and Mercado overlap in the following

significant respects:

       The Defendants are the same. Defendants in each action are identical. Both Mercado

and Joseph name MTA and TBTA as Defendants, and allege the same (legally insufficient)

“joint employer” theory with respect to them supported by the largely same factual allegations.

(See Joseph First Amended Complaint (“FAC”) at ¶¶ 22-36; Mercado Complaint (“Compl.”) at

¶¶ 17-32.)

       The putative FLSA Collective plaintiffs are the same. Plaintiffs in both Joseph and

Mercado seek to represent FLSA Collectives pursuant to 29 U.S.C. § 216(b) of nearly all Bridge

and Tunnel Officers (“Officers”)—i.e., TBTA employees of the same job title and classification,

represented by the same labor union, and subject to the same collective bargaining agreement;

both cases allege that a putative FLSA Collective consists of approximately 500 “other similarly

situated persons who were employed by Defendants as Officers during the full statute of

limitations period.” (See Joseph FAC at ¶ 71; Mercado Compl. at ¶ 117.) Failure to consolidate
          Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 6 of 24




the two cases and permitting Plaintiffs in each action to seek conditional certification for nearly-

identical putative collective actions would result in mass confusion for putative opt-ins, and

could cause a number of individuals to opt-in to one or both actions without a clear

understanding of their rights.

       The fact that Plaintiffs in Mercado now depart from their own allegations in their

Complaint and assert they do not wish to represent a handful of Officers who serve on the Union

Executive Board (out of approximately 500 putative members of the FLSA Collective), who

comprise half of the Named Plaintiffs in Joseph, is of no moment. While, on the one hand, the

Mercado Plaintiffs assert that the Board Members are not “similarly situated” to the other

hundreds of Officers who predominantly perform “law enforcement” duties (see Dkt. No. 32 at

2, n.2), the Mercado Plaintiffs concede, on the other hand, that the “Court could potentially craft

orders appropriately throughout the litigation” to deal with this issue. (See Dkt. No. 38 at 3.) To

be sure, the efficiencies gained from one notice to a putative FLSA Collective comprising both

related, consolidated actions far outweigh the confusion, redundancies and potential prejudice

that would inure if both cases proceed on separate parallel tracks.

       The claims are substantially the same. Both Joseph and Mercado are based on the same

predicate facts and are grounded in the same overarching legal theories: Officers were paid at an

allegedly incorrect overtime rate, and were purportedly paid overtime late in violation of the

FLSA. (See Joseph FAC at ¶¶ 74-92; Mercado Compl. at ¶¶ 145-63.) The minor differences in

the Complaints are that the Mercado Plaintiffs chose to plead two additional wage-and-hour

violations related to TBTA’s timekeeping policy and off-the-clock work the Officers allegedly

performed. (See Mercado Compl. at ¶¶ 120-44.) However, the Mercado Plaintiffs allege that

these FLSA violations occurred pursuant to “uniform” policies and practices applicable to all




                                                 2
          Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 7 of 24




Officers—which would include the plaintiffs and putative FLSA Collective members in Joseph

as well. (See Mercado Compl. at ¶¶ 124, 135, 136.) In any event, it is well-settled in this Circuit

that cases need not be identical to be consolidated; the significant factual and legal overlap

regarding the claims that are identical compel consolidation in the interests of judicial efficiency

and conservation of resources.

       Discovery will substantially overlap. Since both cases are predicated on largely the same

set of facts and legal theories and are raised on behalf of the same group of putative FLSA

Collective members, the witnesses and documentary evidence will be largely the same.

Significantly, any of Defendants’ witnesses who are deposed in one matter will likely possess

relevant information in the other.

       Consolidation will not prejudice any party, as all Officers’ interests will be represented.

Defendants could have moved to dismiss Mercado pursuant to the “first-filed rule,” but instead

moved to consolidate, which is consistent with what most, if not all, courts in this Circuit have

done in similar circumstances. Consolidation is preferable because it will avoid prejudicing the

Officers who opted in to Mercado.

       Should the Court consolidate these two cases, Defendants move for an order requiring

Plaintiffs to file a consolidated complaint so that pre-trial discovery and motion practice can be

streamlined and not duplicated. In contrast to the Mercado Plaintiffs’ bald claim that “courts

may not order the filing of a consolidated complaint,” (see Dkt. No. 38 at 2), courts routinely

order plaintiffs in related, consolidated wage-and-hour cases to file consolidated complaints.

The same result should apply here as to the two “copycat” filings, given the vastly overarching

similarities in the complaints, including at least sixty four paragraphs that if not completely

identical—which many are—are substantively the same.




                                                  3
            Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 8 of 24




       Therefore, for these reasons and those explained below, in order to eliminate wasteful

duplication of resources, enhance trial court efficiency, avoid unnecessary costs and delay to the

Court and to the parties, Joseph and Mercado should be consolidated for all purposes.

                                        BACKGROUND

       A.      Joseph, et al. v. Metropolitan Transportation Authority, et al.

       On July 24, 2020, Plaintiffs Wayne Joseph, Scott Denley, Anthony Barbato, Bryan

Welsh, Latoria Bosley, and Darnell Eason, 1 represented by counsel at Pitta LLP, commenced an

action against Defendants alleging violations of the FLSA, 29 U.S.C. § 201 et seq., on behalf of

themselves and other purportedly similarly-situated Officers. (See Joseph FAC at ¶ 1.) A First

Amended Complaint was filed on September 1, 2020, which was nearly-identical to the Original

Complaint, except six (6) additional Named Plaintiffs were added to the pleading and the

caption: Cerrone Danzy, Worrell Francis, Lorenzo Thousand, Edwin Collazo, Jr., Ricardo Cruz,

Jr., and Jason Vasquez.2 (See Joseph FAC at ¶¶ 16-21.)

       The Joseph FAC alleges two FLSA counts on behalf of a putative FLSA Collective

comprised of approximately 500 Officers employed by TBTA over the relevant time period.

(See Joseph FAC at ¶¶ 67-73.) The first count alleges Defendants violated the FLSA by

calculating the regular rate of pay incorrectly for purposes of paying overtime compensation by

excluding certain lump sum payments pursuant to a “uniform policy and practice” applicable to

all Officers. (Id. at ¶¶ 74-83.) The second count alleges Defendants violated the FLSA by



1
       Upon information and belief, the named plaintiffs in the Joseph Original Complaint are
       Officers who are current members of the Bridge and Tunnel Officers Benevolent
       Association (“Union”) Executive Board. See www.btoba.org.
2
       Upon information and belief, the additional named plaintiffs added to the Joseph FAC are
       Officers who are not members of the Union Executive Board. See id.


                                                4
            Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 9 of 24




failing to timely pay overtime compensation pursuant to a “uniform policy and practice of paying

overtime wages two pay periods – four to six weeks – after the work was performed.” (Id. at

¶¶ 84-92.)

       B.      Mercado, et. al. v. Metropolitan Transportation Authority, et al.

       The five (5) Mercado Plaintiffs, also TBTA Officers but represented by counsel at Tilton

Beldner, LLP and Faruqi & Faruqi, LLP, filed their Complaint almost one month later, on

August 17, 2020. (See generally Mercado Compl.) Like in Joseph, the Mercado Plaintiffs also

allege the same two FLSA counts on behalf of a putative FLSA Collective comprised of

approximately 500 Officers employed by TBTA over the relevant time period. (Mercado

Compl. at ¶¶ 112-19.) Just as in Joseph, one count alleges that Officers were paid at the

incorrect regular rate of pay for overtime purposes due to an alleged “uniform policy and

practice” of excluding certain differentials, bonuses and lump sum payments from the calculation

of Officers’ regular rates of pay. (Id. at ¶ 150.) Again, just as in Joseph, another count alleges

that Officers were paid “overtime wages two pay periods – four to six weeks – after the work

was performed” pursuant to a purportedly “uniform policy and practice” allegedly in violation of

the FLSA. (Id. at ¶ 160.) The Mercado Complaint alleges two additional violations under the

FLSA on behalf of Plaintiffs and the putative FLSA Collective: alleged failure to compensate

Officers for pre- and post-shift work, and an allegedly unlawful “automatic time-rounding”

practice. (Id. at ¶¶ 120-44.) To date, four-hundred and eight (408) Officers (in addition to the

five (5) Mercado Plaintiffs) have filed consent to join forms to opt in to the putative FLSA

Collective in Mercado. (Mercado Dkt. 7, 11, 12, 13, 19, 20, 23, 25, 26, 27, 28, 29, 30, 34, 37,

41, 42 43, 44, 45, 47, 48, 49, 50, 52, 53, 54.)




                                                  5
         Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 10 of 24




       C.      Procedural Posture

       Joseph and Mercado were deemed “related” by this Court on August 26, 2020. In

accordance with the Court’s Individual Rules, Defendants filed a pre-motion letter to consolidate

the actions on August 27, 2020. (Joseph Dkt. 12, Mercado Dkt. 24.) Plaintiffs in both actions

each filed pre-motion letters opposing Defendants’ request to consolidate the cases on September

3, 2020. (Joseph Dkt. 25; Mercado Dkt. 38.). On September 4, 2020, the Court set a briefing

schedule for the consolidation motion. (Joseph Dkt. 26; Mercado Dkt. 39.).

       An initial conference has been scheduled in Joseph, the first-filed action, for November

23, 2020. (Joseph Dkt. 9.) To date, no discovery or scheduling orders have been ordered in

either case. The Court granted Defendants’ request to adjourn their deadlines to answer, move or

otherwise respond to the Joseph and Mercado pleadings, respectively, until resolution of the

pending motion to consolidate. (Joseph Dkt. 26, Mercado Dkt. 39.)

       No collective action has been certified in either case. On September 2, 2020, the

Mercado Plaintiffs filed a motion to conditionally certify a collective under the FLSA of all

Officers employed by Defendants during the relevant time period, excluding any Officers

serving as Union Executive Board Members. 3 (Mercado Dkt. 32 at 3.) Such proposed FLSA

Collective in Mercado would include some of the Named Plaintiffs in Joseph, and all of the




3
       The Mercado Plaintiffs filed the motion for conditional certification on September 2,
       2020, which the Court denied the following day without prejudice because the Mercado
       Plaintiffs failed to comply with Rule III(A) of the Court’s Individual Practices in Civil
       Cases. (Mercado Dkt. 31-35.) On September 3, 2020, the Mercado Plaintiffs submitted
       a pre-motion letter seeking leave to move for conditional certification pursuant to the
       Court’s Individual Practices. (Mercado Dkt. 36.) The following day, on September 4,
       2020, before Defendants had the opportunity to respond to the Mercado Plaintiffs’ pre-
       motion letter, the Court set a briefing schedule for the motion for conditional
       certification. (See Mercado Dkt. 40.)


                                                6
         Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 11 of 24




potential collective members Joseph seeks to represent. Defendants’ deadline to oppose the

motion is October 2, 2020, and Plaintiffs’ reply is due October 16, 2020. (Mercado Dkt. 40.)

        On September 14, 2020, the Joseph Plaintiffs filed a letter seeking leave to file a motion

for conditional certification of a putative FLSA Collective comprised of all Officers employed

by TBTA during the relevant time period—i.e., the same putative FLSA Collective the Mercado

Plaintiffs also seek to conditionally certify. (Joseph Dkt. 27.) Defendants responded the

following day, requesting that the Court deny the Joseph Plaintiffs’ request to move for

conditional certification because the motion is premature in advance of the Court’s resolution of

the pending consolidation motion. (Joseph Dkt. 28.) Defendants also requested that the Court

adjourn the briefing schedule for the Mercado Plaintiffs’ motion for conditional certification for

the same reasons. (Mercado Dkt. 51.) The parties’ requests remain pending before the Court.

                                            ARGUMENT

I.      THE COURT SHOULD EXERCISE ITS DISCRETION TO CONSOLIDATE
        JOSEPH AND MERCADO.

        Courts have broad discretion to consolidate actions that “involve a common question of

law or fact.” Fed. R. Civ. P. 42(a) (“If actions before the court involve a common question of

law or fact, the court may (1) join for hearing or trial any or all matters at issue in the actions;

(2) consolidate the actions; or (3) issue any other order to avoid unnecessary cost or delay.”); see

also Johnson v. Celotex Corp., 899 F.2d 1281, 1285 (2d Cir. 1990). “In the exercise of

discretion, courts have taken the view that considerations of judicial economy favor

consolidation.” Johnson, 899 F.2d at 1285. “However, the discretion to consolidate is not

unfettered. Considerations of convenience and economy must yield to a paramount concern for a

fair and impartial trial.” Id. (internal citations omitted.) Strong practical and policy-based

reasons favor consolidating related actions into one for coordinated proceedings, such as when



                                                   7
         Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 12 of 24




consolidation promotes judicial efficiency, eliminates redundancy, and conserves the parties’ and

the Court’s resources. For the reasons below, consolidation is particularly appropriate for wage-

and-hour cases that allege the same violations of the FLSA on behalf of the same plaintiffs

against the same defendants, as here.

       A.      Mercado and Joseph present common questions of law and fact. 4

       When deciding whether consolidation is appropriate under Rule 42(a), the key inquiry is

whether common issues of law or fact exist. See Fed. R. Civ. P. 42(a). It is well-settled that

“[c]onsolidation is favored where the same class of plaintiffs asserts the same claims and

allegations against the same defendants.” Hoffman v. Ighodaro, 16 Civ. 0155 (LAK) (JCF), 16

Civ. 4380 (LAK) (JCF), 2016 WL 5812666 (S.D.N.Y. Sept. 28, 2016) (consolidating cases

brought by the same class of plaintiffs who asserted claims for unpaid overtime and an

improperly-calculated regular rate of pay for overtime purposes against the same defendants).

       The common issues of law and fact between Mercado and Joseph are manifold. The

cases involve plaintiffs of the same job title—Officers employed by TBTA—who are

represented by the same labor union, covered by the same collective bargaining agreement,

alleging substantially-similar FLSA violations pursuant to allegedly overarching common

policies and practices allegedly applicable to all Officers, against the same defendants. (Joseph

FAC at ¶¶ 1-5, 10-36, 67-92; Mercado Compl. at ¶¶ 1-7, 12-32, 112-19, 145-63.) Indeed,

Plaintiffs in both actions seek similar (and in many instances identical) relief for alleged


4
       By pointing out the common questions of law and fact alleged in Joseph and Mercado,
       respectively, Defendants are not conceding that Plaintiffs are “similarly situated” for
       purposes of collective-action treatment under the FLSA or that either case, or a
       consolidated action, is suitable for collective-wide treatment. Instead, as discussed
       above, consolidation is appropriate because the same class of plaintiffs assert the same
       claims and allegations against the same defendants; the standard is not whether plaintiffs
       are “similarly situated” to each other to be treated as a collective under the FLSA.


                                                  8
         Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 13 of 24




violations under the FLSA; namely, unpaid overtime and liquidated damages for delay of

overtime payments. (See Joseph FAC at ¶¶ 83-103; Mercado Compl. at ¶¶ 145-154.)

       The Mercado Plaintiffs’ assertion that consolidation is improper because some of the

Joseph Plaintiffs are Union Executive Board Members, who they claim are exempt from FLSA

overtime because they purportedly perform “fundamentally different job duties” and have

different “compensation structure[s]” than other Officers does not change this result. (Mercado

Dkt. 38 at 2-3; see also Joseph FAC at ¶¶ 10-15.) The Mercado Plaintiffs ignore that all of the

remaining named plaintiffs in Joseph are not Union Executive Board Members, and the Joseph

Plaintiffs seek to represent a putative FLSA Collective of the same group of all of the

approximately 500 Officers—not just the Union Executive Board Members—which the Mercado

Plaintiffs also seek to represent. (Joseph FAC at ¶¶ 16-23, 67-73; Mercado Compl. at ¶¶ 112-

19.) Thus, there remains complete overlap of plaintiffs, defendants and claims—even taking the

Mercado Plaintiffs’ argument at face-value and putting aside the few Joseph Plaintiffs who serve

on the Union Executive Board, since both cases seek to represent the same collective.

       Further, individual defenses that Defendants may have as to certain claims or against

certain Plaintiffs—while potentially significant for certification of the FLSA Collective after

discovery has been completed—should not militate against consolidation at this early stage

because “[c]onsolidation does not require an exact identity of issues and fact between matters.”

Varghese v. JP Morgan Chase & Co., 2016 WL 4718413, at *4 (S.D.N.Y. Sept. 9, 2016)

(emphasis added); Darezzo v. 200 Ninth Rest. LLC, 2015 WL 195852, at *3 (S.D.N.Y. Jan. 14,

2015) (“[The plaintiff's] argument seems to imply, incorrectly, that consolidation is merited only

where the actions are literally identical.”); TBC Consoles, Inc. v. Forecast Consoles, Inc., 2008




                                                 9
         Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 14 of 24




WL 3919197, at *1 (S.D.N.Y. Aug. 22, 2008) (“That the two actions do not involve identical

claims ... or parties does not preclude consolidation.”).

       Varghese v. J.P. Morgan Chase and Co. is particularly instructive. In that case, an

assistant manager at a Chase bank branch filed a claim for unpaid overtime, claiming he was

misclassified as exempt under a nationwide bank policy. Id. at *4. In a later-filed putative

collective action, other assistant Chase bank branch managers throughout the nation alleged

identical claims for unpaid overtime pursuant to a common policy that was applied across all

Chase banks. Id. The Court consolidated the cases, despite evidence that the Varghese named

plaintiff purportedly performed many managerial tasks putative collective members in the later-

filed action allegedly did not, and in certain cases was paid twice as much as the putative

collective members. Id. at *3. The Court did not find that the individual defenses available to

Chase in regards to the Varghese plaintiff outweighed the efficiencies gained by consolidating

the cases. Id. See also Hoffman v. Ighodaro, 2016 WL 5812666, at *2-4 (S.D.N.Y. Sept. 28,

2016) (consolidation of two wage-and-hour class and collective actions was appropriate, even

though defendants had different defenses in each case, and different plaintiffs worked at different

properties at different times).

       The same result should apply here. Indeed, as the Mercado Plaintiffs concede in their

pre-motion letter to the Court, “the Court could potentially craft orders appropriately throughout

the litigation” to deal with the alleged dissimilarities between certain of the Joseph Plaintiffs, on

the one hand, and the other Joseph Plaintiffs and the Mercado Plaintiffs, on the other hand, “such

as granting collective action certification in Mercado for the 96% of the putative class and

excluding [certain of] the Joseph Plaintiffs therefrom because they are not similarly situated to

the rest.” (Mercado Dkt. 38 at 3.) Without conceding collective-wide treatment is appropriate in




                                                 10
         Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 15 of 24




either case for any group of employees, Defendants note that the Mercado Plaintiffs offer an

entirely sensible solution to the strawman concern they raise; their meager attempt to strike down

this concern in conclusory fashion by stating that “the differences between the two cases may

result in a substantial amount of confusion or prejudice that override any concerns about judicial

economy” is unpersuasive. (Id. at 4.) To the contrary, the confusion that would arise if the

Court permitted two separate FLSA actions to proceed concurrently, concerning the same

putative collective, over predominantly the same FLSA claims, before the same judge, would

demonstrably outweigh any issues that flow from dealing separately (if the Court finds such an

outcome is warranted) with a few individual Union Executive Board members regarding their

claims while the overwhelming majority of putative collective members are addressed together.

See, e.g., Hoffman, 2016 WL 5812666, at *3 (consolidating cases and rejecting claim that

different defenses would “confuse the jury,” noting that such risks could be “reduced by the use

of cautionary instructions to the jury and verdict sheets outlining the claims of each plaintiff”)

(internal citations omitted).

       Likewise, the Joseph Plaintiffs argue that consolidation is inappropriate “because of the

difference between the claims alleged in each case and the substantially different discovery that

will be required in each case,” noting that Mercado alleges two additional claims than what is

pled in Joseph. (Joseph Dkt. 25 at 2.) However, the fact that additional discovery might be

warranted for the two additional FLSA claims in Mercado 5 does not detract from the vast

overlap between the two cases or the fact that all of the Joseph claims are alleged in Mercado.


5
       It bears mentioning that the Complaint in Mercado alleges that the two additional FLSA
       claims not present in Joseph are the product of “uniform polic[ies] and practice[s]”
       applicable to all Officers, potentially also including the Joseph Plaintiffs and potential
       members of the putative FLSA Collective in Joseph. (See Mercado Compl. at ¶¶ 124,
       136-38.)


                                                 11
         Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 16 of 24




And it is undisputed that there will be overlapping discovery between the two cases and the

Court will be tasked with resolving identical claims. The two additional claims in Mercado are

dwarfed by the significant overlapping issues and claims in both cases, and present no obstacle to

consolidating the cases since the FLSA Collective the Joseph Plaintiffs seek to represent could

theoretically assert the additional claims alleged in Mercado. See, e.g., Coultrip v. Pfizer, Inc.,

2011 WL 1219365 (S.D.N.Y. Mar. 24, 2011) (consolidating three wage and hour actions that

alleged overlapping FLSA claims, despite different state-law claims alleged in each action.).

       In sum, there can be no legitimate dispute that both cases contain common issues of fact

and law, and the fact that Defendants may have different defenses to certain of the claims alleged

by some of the Joseph Plaintiffs than others, or that two additional wage-and-hour claims are

asserted in Mercado that are absent in Joseph do not preclude the Court from consolidating the

cases for all purposes.

       B.      Consolidating Joseph and Mercado Will Enhance Trial Court Efficiency and
               Save Judicial Economy.

       When deciding whether consolidation is appropriate, important considerations are

judicial economy, conservation of the parties’ resources and avoiding duplication. See, e.g.,

Varghese, 2016 WL 4718413, at *3 (consolidation involves weighing considerations of

“convenience, judicial economy, and cost reduction while ensuring that the paramount concern

for a fair and impartial trial…”) (internal citations omitted). Consolidation will benefit the

parties here because they will be spared from wastefully engaging in duplicative discovery and

motion practice that would result from litigating parallel matters. If Joseph and Mercado are not

consolidated, Defendants would be forced to embark on the unduly burdensome process of

duplicating efforts regarding answering largely the same allegations in both complaints and/or

moving to dismiss one or both complaints, responding to parallel motions for conditional



                                                 12
         Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 17 of 24




certification and court-authorized notice of the same putative FLSA Collective in both cases, and

negotiating pre-trial discovery schedules, confidentiality agreements, and discovery protocols for

both actions. 6 Similarly, Defendants will have to respond to duplicative discovery in each matter

and Defendants’ witnesses may be needlessly forced to appear for redundant depositions.

        Separate pre-trial motions and/or trials for the same legal issues concerning the same

groups of employees would obviously be inefficient and could result in different rulings.

Separate litigation would expend greater judicial resources because the Court would be tasked

with adjudicating two complex collective actions instead of one consolidated action. See, e.g.,

Naula v. Rite Aid of New York, 2010 WL 2399364, at *5 (S.D.N.Y. Mar. 23, 2010)

(“[c]onsolidation ... [will] avoid[ ] duplication of judicial effort and vexatious litigation in

multiple forums, achiev[e] comprehensive disposition of this litigation, and eliminat[e] the risk

of inconsistent judgments”); Hoffman v. Ighodaro, 2016 WL 5812666, at *2-4 (S.D.N.Y. Sept.

28, 2016) (consolidation will “eliminate unnecessary repetition and reduce costs for all parties;

additionally, it will avoid the possibility of inconsistent rulings”) (internal citations omitted).

        C.      Consolidation is Appropriate to Avoid Conditional Certification of Two
                Identical Collective Actions and Issuance of Two Notices to the Same Group
                of Putative Opt-Ins.

        Defendants do not concede that either case is suitable for collective treatment under 29

U.S.C. § 216(b). Nonetheless, if the Court grants the pending (and impending) motions for

conditional certification of the same putative FLSA Collective in Joseph and Mercado,


6
        The Mercado Plaintiffs note in their pre-motion letter that if consolidation is ordered,
        they will seek leave to file a motion to appoint their counsel as “General Counsel” for the
        consolidated cases. (See Mercado Dkt. 38 at 4.) Defendants agree that “General
        Counsel” should be appointed for the consolidated cases for efficiency purposes and to
        streamline the proceedings, as reflected in Defendants’ accompanying Proposed Order,
        but are agnostic as to which counsel is appointed, and leave that determination to the
        Court.


                                                  13
         Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 18 of 24




respectively, consolidation is principally warranted here to avoid the untenable result of the

Court concurrently authorizing the sending of multiple notices for two competing collective

actions to the same group of putative opt-ins for the same claims. Such an undesirable outcome

will unnecessarily result if the cases are not consolidated, as Plaintiffs in both actions

concurrently seek to conditionally certify the same putative FLSA Collective, thereby creating

mass confusion among the putative opt-ins regarding their rights in each case. Many plaintiffs

likely will opt-in to both cases, which could create significant challenges to identifying collective

members in each case, litigating both cases, and potentially resolving the disputes.

       Courts have recognized that it is inappropriate to concurrently send competing

certification notices that concern the same claims to the same putative collective members, and

courts have exercised their discretion to avoid doing so, noting “no purpose would be served by

allowing two collective actions based on the same claims to proceed concurrently.” Akins v.

Worley Catastrophe Response, LLC, 921 F. Supp. 2d 593, 600 (E.D. La. 2013). See also

Schucker v. Flowers Foods, Inc., No. 16-CV-3439 (KMK), 2017 WL 3668847, at *6 (S.D.N.Y.

Aug. 24, 2017) (denying motion for conditional certification of second action because “no

purpose would be served by allowing the FLSA claims to proceed as a collective action

considering the concurrent cases and the attendant increased expense for Defendants, the risk of

confusing potential collective members about their legal options, the possibility of inconsistent

rulings, and the waste of judicial resources”).

       In Varghese, for instance, plaintiffs in both actions filed conditional certification motions

to send notice to the same putative collective; plaintiffs in the first case filed the motion on

October 5, 2015, and plaintiffs in the second case filed the motion on December 22, 2015. 2016

WL 4718413, at *2. While the motions were pending, the Court sua sponte consolidated the




                                                  14
         Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 19 of 24




cases for all purposes, recognizing the efficiencies that would be achieved by doing so, and

granted conditional certification and authorized the dissemination of one notice for the

consolidated case. Id. at * 3-5. See also Brown v. Jacob Transp., LLC, 2017 WL 7725268, at *4

(D. Nev. Sept. 28, 2017) (denying conditional certification in second-filed action that alleged

similar FLSA claims to an earlier filed action, consolidating the claims sua sponte and requiring

all future filings to be made under consolidated action in the interest of judicial economy);

Brunner v. Jimmy John's, LLC, No. 14 C 5509, 2016 WL 7232560, at *1-2 (N.D. Ill. Jan. 14,

2016) (ordering cases alleging the same wage-and-hour claims in regards to the same putative

collective consolidated to avoid sending conflicting certification notices to potential plaintiffs,

and requiring plaintiffs to “harmonize the notice” proposed in each case).

       Thus, the Court should consolidate Joseph and Mercado before considering the pending

(and impending) motions for conditional certification under the FLSA and before potentially

authorizing notice to any putative FLSA Collective opt-in members in Joseph and Mercado,

respectively. Then, once the cases are consolidated, provide Plaintiffs with additional time to

submit (or resubmit) a motion for conditional certification of the FLSA Collective in the

consolidated cases, and authorize issuance of only one notice to putative opt-ins. Once the scope

of the case is better defined post-consolidation, the additional time will enhance efficiencies by

enabling the parties to meet and confer regarding conditional certification of the putative FLSA

Collective, including the scope thereof, as well as the form and methodology of notice, if

necessary, thereby conserving resources by potentially avoiding unnecessary motion practice.

       D.      Consolidation Should Be Granted Because It Will Not Prejudice Any
               Plaintiff or Member of the Putative FLSA Collective.

       At this early stage in the litigations, these cases are ripe for consolidation. Because the

actions have only just been commenced, none of the parties will be prejudiced by consolidating



                                                 15
         Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 20 of 24




the actions, as responsive pleadings to the complaints have not even been filed yet, and no

discovery has been taken. As noted, the Mercado Plaintiffs moved for conditional certification

of a putative FLSA Collective shortly after Defendants moved to consolidate, and the Joseph

Plaintiffs sought leave to move for conditional certification of the same putative FLSA

Collective last week. (Mercado Dkt. 31-35; Joseph Dkt. 27.) As explained in Section I.C.,

supra, however, consolidation should be resolved prior to conditional collective-action

certification under the FLSA. While Plaintiffs in both actions have urged that a delay in

resolving the conditional certification motions would result in “loss of a right,” due to the

running of the statute of limitations as to each putative opt-in’s FLSA claims, this assertion is

vastly overstated. (See Joseph Dkt. 27 at 2; Mercado Dkt. 32 at 2.) Defendants and the Mercado

Plaintiffs are discussing potentially entering into a tolling agreement as to the putative collective

members’ FLSA claims. If the parties reach agreement regarding the terms of such an

agreement, then no putative opt-in who has yet to join either case would be prejudiced if

consolidation is resolved before conditional certification.

       Moreover, although Defendants could have moved to dismiss Mercado under the so-

called “first-filed rule,” Defendants have instead moved to consolidate the actions for all

purposes to ensure that no Officer is prejudiced or potentially unrepresented. Indeed, by

consolidating the actions, named plaintiffs that hold the same job titles and perform the same job

duties as any putative collective member are available to represent the interests of any potential

opt-in plaintiff in the consolidated action. See, e.g., Naula v. Rite Aid of New York, 2010 WL

2399364 (S.D.N.Y. Mar. 23, 2010) (consolidating cases with common questions of law and fact

instead of dismissing second-filed action under the first-filed rule because first action only

named managers, not assistant managers, as plaintiffs, and there was concern assistant manager




                                                 16
         Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 21 of 24




opt-ins might be prejudiced if second action that named assistant manager plaintiffs was

dismissed). Since there is no resulting prejudice to Plaintiffs, consolidation is warranted to

preserve judicial economy, costs, and resources.

II.    THE COURT SHOULD ORDER THE FILING OF A CONSOLIDATED
       COMPLAINT.

       The substantially-similar facts and legal theories pled in each action also warrant

consolidating the complaints in the interest of judicial economy and to streamline the

proceedings. Defendants should not be forced to answer identical allegations concerning the

same putative collective multiple times.

       The Mercado Plaintiffs baldly claim that courts in this Circuit may never order the filing

of a consolidated complaint (see Mercado Dkt. 38 at 2), relying primarily upon MacAlister v.

Guterma, 263 F.2d 65, 67 (2d Cir. 1958). 7 No such per se rule exists. In MacAlister, while the

Second Circuit declined to order the filing of a consolidated complaint and merge related actions

together, the Court specifically noted that “[w]e do not attempt here to prescribe a rule of

universal application to orders granting or denying consolidation.” Id. Subsequently, in Garber

v. Randell, 477 F.2d 711, 717 n.4 (2d Cir. 1973), even though the Second Circuit again declined

to order the filing of a consolidated complaint, the Court cautioned that its decision “should not

be construed as implying that under no circumstances would an order directing the filing of a

consolidated complaint be proper.” Indeed, the Court explained that “[t]here may be


7
       The Mercado Plaintiffs’ reliance on Cole v. Schenley Indus., Inc., 563 F.2d 35, 38 (2d
       Cir. 1977) is misplaced. (Mercado Dkt. 38 at 4, n. 1.) Cole concerned an appellate
       question regarding jurisdiction, not consolidation. Id. While noting that consolidation
       was proper, the Court nevertheless stated that consolidation did not merge the actions for
       purposes of evaluating the threshold inquiry of jurisdiction, and the jurisdiction of each of
       the five merged actions would need to be evaluated separately on appeal. Id. Thus, Cole
       is inapposite, and does not foreclose the Court from ordering a consolidated complaint
       here.


                                                 17
         Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 22 of 24




circumstances, e.g., the existence of substantially complete identity between the claims and

defenses in all actions, where a consolidated complaint would be appropriate.” Id.

       In fact, just two years later, in Katz v. Realty Equities Corp. of New York, 521 F.2d 1354,

1360 (2d Cir. 1975), the Court directly addressed and considered both MacAlister and Garber

before affirming the lower court’s order requiring the filing of a single consolidated

complaint. The lower court consolidated 16 separate actions related to the allegedly fraudulent

transactions of an insurance company, noting that “each case in which it may appear desirable to

consolidate complaints in different actions must be evaluated on its own facts with close

attention to whether the anticipated benefits of a consolidated complaint outweigh potential

prejudice to the parties.” Id. After conducting a detailed analysis of the benefits and drawbacks

of ordering a consolidated complaint, the Court held that unlike in Garber, the filing of a

consolidated complaint would not prejudice the appellants, and any prejudice could be corrected

by the district court prior to trial. Id. Therefore, the Court upheld the lower court’s order

requiring the filing of a consolidated complaint. Id.

       There are numerous examples where courts have ordered the filing of consolidated

complaints in wage-and-hour cases. For instance, in Burns v. Cty. of Nassau, 337 F. Supp. 3d

210, 212 (E.D.N.Y. 2018), plaintiff corrections officers in two actions against the County of

Nassau and county executives alleged that defendants failed to pay overtime compensation at the

same time as regularly-scheduled wage payments in violation of the FLSA. Id. The court

declined to dismiss the second-filed action under the first-filed rule due to the prejudice that

would inure to the more than one hundred (100) opt-in plaintiffs who filed consent to join forms

in the second case, but consolidated the cases and ordered the filing of a consolidated complaint

incorporating the claims in the first-filed action and the second-filed action. Id. at *216. See




                                                 18
           Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 23 of 24




also Manning v. Boston Med. Ctr. Corp., 725 F.3d 34, 39 (1st Cir. 2013) (affirming lower court’s

directive that plaintiffs file a single consolidated complaint combining FLSA and state wage-

and-hour law claims); Barnett v. City of San Jose, No. 18-CV-01383-JD, 2020 WL 4193323, at

*1 (N.D. Cal. July 21, 2020) (directing plaintiffs to file a consolidated complaint in wage-and-

hour action); Senne et al. v. Office of the Commissioner of Baseball, et al., No. 3:14-cv-00608-

JCS, Dkt. 235 (N.D. Cal. Oct. 10, 2014) (consolidating cases alleging FLSA and state wage-and-

hour claims for all purposes and ordering the filing of a consolidated complaint).

       Here, the filing of a consolidated complaint by including the overlapping claims asserted

in Joseph and Mercado, respectively, as well as the two additional claims in Mercado (which

allege a “uniform” policy implemented by Defendants allegedly applicable to all Officers) will

significantly streamline proceedings and facilitate the docket’s administration and management.

This decision will not prejudice any plaintiff in either case because all claims will continue to be

litigated against Defendants, just in a more-efficient proceeding with one operative pleading.

Importantly, Defendants will then answer, move, or otherwise respond to one consolidated

complaint, preventing the delay that would result if Defendants file a dispositive pre-answer

motion to dismiss one complaint but not the other, as the Mercado Plaintiffs recognize may

occur here if the complaints are not consolidated. (See Dkt. 38 at 2-3.) Answering one

complaint but moving to dismiss the other would either stall discovery from proceeding in both

actions (if discovery is consolidated, which it should be), or result in discovery progressing on

separate tracks, eviscerating the efficiencies that should have been achieved by consolidating the

actions.




                                                 19
         Case 1:20-cv-06533-AT Document 56 Filed 09/21/20 Page 24 of 24




                                        CONCLUSION

       For these reasons, the Court should consolidate Joseph and Mercado for all purposes and

order the filing of a consolidated complaint pursuant to Federal Rule of Civil Procedure 42(a).

                                                    Respectfully Submitted,

Dated: New York, New York
       September 21, 2020
                                                    PROSKAUER ROSE, LLP
                                                    /s/ Steven D. Hurd
                                                    Steven D. Hurd
                                                    Joshua S. Fox
                                                    Eleven Times Square
                                                    New York, New York 10036
                                                    Telephone: 212.969.3000
                                                    Facsimile: 212.969.2900
                                                    shurd@proskauer.com
                                                    jfox@proskauer.com


                                                    Attorneys for Defendants
                                                    Metropolitan Transportation Authority and
                                                    Triborough Bridge and Tunnel Authority




                                               20
